      Case: 1:20-cv-07658 Document #: 1 Filed: 12/22/20 Page 1 of 5 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MICHELLE M. REDD,                          )
     Plaintiff,                            )
                                           )
      v.                                   )
                                           )
                                           )
HEALTHCARE REVENUE RECOVERY GROUP, L.L.C., )
D/B/A ARS ACCOUNT RESOLUTION SERVICES,     )
      Defendant.                           )

                                          COMPLAINT

       Plaintiff Michelle Redd, by her counsel, Paúl Camarena, respectfully complains as

follows:
                                          Introduction.

1)     When a consumer disputes information that a creditor is reporting to a credit reporting

agency, the Fair Credit Reporting Act requires the creditor to conduct a reasonable investigation

into that information, and the Fair Debt Collection Practices Act requires the creditor to report

that the consumer is disputing that information. In the case at bar, Defendant Healthcare

Revenue Recovery Group, LLC failed to conduct a reasonable investigation into information that

the Defendant itself was reporting, and the Defendant failed to report that Michelle Redd

disputed that information. Thus, Defendant Healthcare Revenue Recovery Group, LLC violated

the Fair Credit Reporting Act and the Fair Debt Collection Practices Act.

                                     Jurisdiction and Venue.

2)     Pursuant to 28 U.S.C. § 1331, United States District Courts have jurisdiction over this

case because the case counts arise under the laws of the United States. Pursuant to 28 U.S.C.

§ 1391(b)(2), the Northern District of Illinois, Eastern Division, is the proper venue because the

Eastern Division is where a substantial part of the events or omissions giving rise to this case
       Case: 1:20-cv-07658 Document #: 1 Filed: 12/22/20 Page 2 of 5 PageID #:2




occurred.

                                                Parties.

3)     Plaintiff Michelle Redd is a “consumer” as that term is defined in the Fair Credit

Reporting Act, at 15 U.S.C. § 1681a(c), and in the Fair Debt Collection Practices Act, at 15

U.S.C. § 1692a(3); and Michelle Redd resides within the Eastern Division.

4)     Defendant Healthcare Revenue Recovery Group, LLC is a “person” as that term is

defined in the Fair Credit Reporting Act at 15 U.S.C. § 1681a(b) (the “term ‘person’ means any

individual, partnership, corporation”).

5)     Defendant Healthcare Revenue Recovery Group, LLC is also a “debt collector” as that

term is defined in the Fair Debt Collection Practices Act at 15 U.S.C. § 1692a(6) (the “term ‘debt

collector’ means ... any business the principal purpose of which is the collection of any debt”).

6)     Defendant Healthcare Revenue Recovery Group, LLC is additionally a Limited Liability

Company organized in the State of Florida and authorized to transact business in Illinois.

                                          Factual Allegations.

7)     From 2017 to 2018, Ms. Redd was pregnant and, in both years, she visited Midwest

Emergency Associates in Munster, Indiana.

8)     During Ms. Redd’s visits to Midwest Emergency Associates-Munster, she handed her

health insurance card to M.E.A.-Munster, and MEA-Munster agreed to submit its claims to her

insurance carrier.

9)     Years later, Defendant Healthcare Revenue Recovery Group, d/b/a ARS Account

Resolution Servces, began managing MEA-Munster’s claims with respect to Ms. Redd.

10)    Defendant Healthcare Revenue Recovery, d/b/a ARS Account Resolution, reported to

credit reporting agencies MEA-Munster’s claims with respect to Ms. Redd.
       Case: 1:20-cv-07658 Document #: 1 Filed: 12/22/20 Page 3 of 5 PageID #:3




11)     Defendant Healthcare Revenue, d/b/a ARS, reported that Ms. Redd owes one account

numbered 835982XX, which has a purported balance of $526, and a second account numbered

849511XX, which has a purported balance of $352.

12)     In fact, Ms. Redd does not owe accounts with balances of $526 and $352 because, inter

alia, these balances do not factor her insurance carrier’s liability and payments.

13)     Hence, Ms. Redd disputed Defendant Healthcare Revenue’s information with a credit

reporting agency and, upon information and belief, the Defendant received notice of Ms. Redd’s

dispute.

14)     However, Defendant Defendant Healthcare Revenue failed to conduct a reasonable

investigation into its information and continues to report the same information.

15)     Upon information and belief, Defendant Healthcare Revenue additionally made the

decision to continue reporting its information without noting that Ms. Redd is disputing that

information.

16)     Because Defendant Healthcare Revenue failed to report to a credit reporting agency that

the debt is disputed, the plaintiff suffered a real risk of financial harm caused by an inaccurate

credit rating.

                                         Causes of Action.

                                  The Fair Credit Reporting Act.

                                            Count One.

17)     The Fair Credit Reporting Act, at 15 U.S.C § 1681s-2(b)(1)(A), states that a creditor

“shall ... conduct an investigation with respect to [ ] disputed information” “[a]fter receiving

notice ... of a dispute with regard to the completeness or accuracy of any information provided

by [the creditor] to a consumer reporting agency.” “[C]ourts have consistently concluded that §
       Case: 1:20-cv-07658 Document #: 1 Filed: 12/22/20 Page 4 of 5 PageID #:4




1681s-2(b) should be read as requiring a ‘reasonable’ investigation.” Humphrey v. Navient

Solutions, Inc., 16 cv 370 (W.D. Wis. 2017), ECF No. 137, p. 5, (string citations omitted), rev’d

on other grounds, 759 F. App’x 484 (7th Cir. 2019) (“When a credit-reporting agency notifies a

debt collector of a disputed debt, the debt collector must ‘conduct an investigation with respect to

the disputed information.’ 15 U.S.C. § 1681s-2(b)(1)(A). Whether the furnisher’s investigation

is reasonable is a factual inquiry.”).

18)    Defendant Healthcare Revenue violated Section 1681s-2(b)(1)(A) by failing to conduct a

reasonable investigation with respect to information about Ms. Redd that the Defendant itself

provided to credit reporting agencies.

                                            Count Two.

19)    The Fair Credit Reporting Act, at 15 U.S.C. § 1681s-2(b)(1)(D), states that, “[a]fter

receiving notice [ ] of a dispute with regard to the completeness or accuracy of any information

provided by a person to a consumer reporting agency, the person shall[, ] if the investigation

finds that the information is incomplete or inaccurate, report those results.” Hence, “[i]f a

consumer disputes the accuracy of credit information, the FCRA requires furnishers to report that

fact when reporting the disputed information.” Gorman v. Wolpoff & Abramson, LLP, 584 F.3d

1147, 1162 (9th Cir. 2009). Further, “after receiving notice of dispute, a furnisher’s decision to

continue reporting a disputed debt without any notation of the dispute presents a cognizable

claim under § 1681s-2(b).” Id., citing Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d

142, 150 (4th Cir. 2008) (emphasis added).

20)    Defendant Healthcare Revenue willfully violated Section 1681s-2(b)(1)(D) by making

the decision to continue reporting its information without noting that Ms. Redd disputes that

information.
       Case: 1:20-cv-07658 Document #: 1 Filed: 12/22/20 Page 5 of 5 PageID #:5




                              The Fair Debt Collection Practices Act.

                                            Count Three

21)    The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692e, states that a “debt collector

may not use any false, deceptive, or misleading representation.” Subsection 1692e(8)

specifically prohibits debt collectors from “fail[ing] to communicate that a disputed debt is

disputed.” “Despite receiving [disputes], [Defendant] still reported plaintiff[’s] debts to credit

reporting agencies without noting that the debt amounts were disputed. This is a clear violation

of the statute.” Evans v. Portfolio, 889 F.3d 337, 346 (7th Cir. 2018).

22)    Defendant Healthcare Revenue violated Subsection 1692e(8) by reporting plaintiff’s debt

to credit reporting agencies without noting that the debt is disputed.

                                         Prayer for Relief.

       WHEREFORE, Michelle Redd prays that this Court (1) holds a trial by jury; (2) enters

judgment in her favor (and against Defendant Healthcare Revenue) for her actual damages,

statutory damages, and reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a) and

15 U.S.C. § 1692k; and (3) orders prospective equitable relief for this ongoing violation of

federal laws.

       Respectfully submitted,
       Plaintiff’s, Michelle Redd’s, Counsel
       North & Sedgwick, L.L.C.
by:    /s/ Paúl Camarena                    .




       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494
